Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with Steven Raney (58317) on 12/15/2021.

The application has been amended as follows:








performed by a user equipment (UE) in a [[of]] wireless communication system, the method comprising: 
receiving, from a base station, a slot format configuration comprising a first set of designated downlink symbols, a second set of flexible symbols that may be allocated as uplink symbols or downlink symbols, and a third set of designated uplink symbols, wherein the first set, the second set, and the third set are time division duplexed such that the second set follows the first set and precedes the third set within a slot; 
receiving, from [[a]] the base station, a first indication to allocate at least one of the flexible symbols of the second set to a downlink symbol or to an uplink symbol for communication between the UE and the base station in a first slot; and 
communicating with the base station in the first slot based at least in part on the slot format configuration and the first indication.  

11. (Currently Amended) An apparatus for wireless communication, comprising: 
a processor; 
memory coupled with the processor; and 
instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: 
receive, from a base station, a slot format configuration comprising a first set of designated downlink symbols, a second set of flexible symbols that may be allocated as uplink symbols or downlink symbols, and a third set of designated uplink symbols, wherein the first set, the second set, and the third set are time division duplexed such that the second set follows the first set and precedes the third set within a slot; 
the base station, a first indication to allocate at least one of the flexible symbols of the second set to a downlink symbol or to an uplink symbol for communication between the apparatus and the base station in a first slot; and 
communicate with the base station in the first slot based at least in part on the slot format configuration and the first indication.  

21. (Currently Amended) An apparatus for wireless communication comprising: 
means for receiving, from a base station, a slot format configuration comprising a first set of designated downlink symbols, a second set of flexible symbols that may be allocated as uplink symbols or downlink symbols, and a third set of designated uplink symbols, wherein the first set, the second set, and the third set are time division duplexed such that the second set follows the first set and precedes the third set within a slot; 
means for receiving, from [[a]] the base station, a first indication to allocate at least one of the flexible symbols of the second set to a downlink symbol or to an uplink symbol for communication between the  apparatus and the base station in a first slot; and 
means for communicating with the base station in the first slot based at least in part on the slot format configuration and the first indication.  

30. (Currently Amended) A non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable to: 
receive, by a UE from a base station, a slot format configuration comprising a first set of designated downlink symbols, a second set of flexible symbols that may be allocated as uplink symbols or downlink symbols, and a third set of designated uplink symbols, wherein the first set, the second set, and the third set are time division duplexed such that the second set follows the first set and precedes the third set within a slot; 
receive, from the base station, a first indication to allocate at least one of the flexible symbols of the second set to a downlink symbol or to an uplink symbol for communication with the base station in a first slot; and 
communicate with the base station in the first slot based at least in part on the slot format configuration and the first indication.  

35. (Currently Amended) The apparatus of claim 11, wherein the first indication comprises an allocation of uplink or downlink resources to the [[UE]] apparatus by the base station.  

37. (Currently Amended) The apparatus of claim 21, wherein the first indication comprises an allocation of uplink or downlink resources to the [[UE]] apparatus by the base station.  

41. (Currently Amended) The apparatus of claim 11, wherein the first indication comprises an allocation of uplink resources in the first slot or an allocation of downlink resources in the first slot to the [[UE]] apparatus by the base station, and wherein a number of symbols allocated to the [[UE]] apparatus in the first slot, including the at least one of the flexible symbols of the second set, defines a variable transmission time interval (TTI) of the [[UE]] apparatus.  
  
42. (Currently Amended) The apparatus of claim 21, wherein the first indication comprises an allocation of uplink resources in the first slot or an allocation of downlink resources in the first slot to the [[UE]] apparatus by the base station, and wherein a number of symbols allocated to the [[UE]] apparatus in the first slot, including the at least one of the flexible symbols of the second set, defines a variable transmission time interval (TTI) of the [[UE]] apparatus.   












Allowable Subject Matter
Claims 2-5, 8-14, 18-24, and 27-42 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, 11, 21, and 30, the combination of limitations involving, receiving, from a base station, a slot configuration comprising flexible symbols that may be allocated as uplink symbols or downlink symbols, wherein the flexible symbols are time division duplexed such that the flexible symbols follows designated downlink symbols and precedes designated uplink symbols within a slot; and receiving, from the base station, an indication to allocate at least one of the flexible symbols  to a downlink symbol or to an uplink symbol for communication with the base station in a first slot, among other claim limitation, are non-obvious over the prior art. 
The closest prior art of record LI et al. (US 20170105212 A1) teaches in Par. 0089 a configuration of a special subframe with 14 symbols, where length of beginning downlink symbols is at least three symbols and length of ending uplink symbols may be greater than 2 and less than 10 symbols – in other words middle symbols could be downlink or  uplink. LI further teaches a Base Station allocates PUSCH on variable length uplink symbols via DCI;  The closest prior art of record Riikka et al. (US 20150043392 A1) teaches in Par. 0058 that a UE needs to be informed of a length of actual guard period, a length of downlink part, and/or a length of uplink part in each of dynamically configurable UL and DL subframes, but LI-Riikka does not teach receiving slot configuration comprising flexible symbols that may be allocated as uplink symbols or downlink symbols, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416